       Case: 3:19-cv-00497-wmc Document #: 11 Filed: 08/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



 JOHN LEWIS ROSS, JR.,

                             Plaintiff,
                                                         Case No. 19-cv-497-wmc
         v.


 MATTHEW MARSKE, DANIEL F. SULLIVAN,
 AND C. KIRBY,

                             Defendants.


                              JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered dismissing without

prejudice this case.




       /s/                                           8/18/20
Peter Oppeneer                                   Date
Clerk of Court
